                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                     EASTERN DMSION
                                      No. 4: 18-CV-80-D

PEARL C. DANIELS,                         )
                                          )
                            Plaintiff,    )
                                          )
                  v.                      )                    ORDER
                                          )
CITY OF GREENVILLE,                       )
                                          )
                            Defendant.    )

        On April 26, 2018, Pearl Daniels ("Daniels" or ''plaintiff'), an African-American female,

filed a complaint against the City of Greenville, North Carolina ("City'' or "defendant'') alleging that

the City racially discriminated against her in violation of Title VII ofthe Civil Rights Act, 42 U.S.C.

§ 2000e, et~, and 42 U.S.C. § 1981, and discriminated against her based on her age in violation

of the Age Discrimination in Employment Act ("ADEA"), 29 U.S.C. § 621 [D.E. 1]. On July 15,

2018, Daniels amended her complaint [D.E. 1O]. On October 28, 2019, the City moved for summary

judgment [D.E. 37] and filed a memorandum and statement of material facts in support [D.E. 38,

39]. On October 29, 2019, the court notified Daniels concerning her right to respond to the City's

summary judgement motion and the potential consequences for failure to do so [D.E. 40]. See

Roseboro v. Garriso!b 528 F.2d 309,310 (4th Cir. 1975) (per curiam). 1 On December 6, 2019,

Daniels responded in opposition [D.E. 43] and filed a statement of facts and an appendix [D.E. 44,

45]. On January 6, 2020, the City replied [D.E. 48]. On January 23, 2020, Daniels responded to the

City's reply [D.E. 49]. As explained below, the court grants the City's motion for summary

judgment.



        1
            On August 19, 2019, this court granted Daniels's counsel's motion to withdraw [D.E. 33,
34].
                                                  I.

        On February 28, 1988, the City hired Daniels as a Community Relations Officer. See Am.

Compl. [D.E. 10]    fl 6-7. Daniels currently works in that position for the City, and the City
Community Development Director Ben Griffith ("Griffith") is her supervisor. See id. at fl 7, 9.

       On February 27, 2017, Daniels filed a charge with the Equal Employment Opportunity

Commission ("EEOC") alleging that the City discriminated against her based on her race and age.

See id. at 1 13; [D.E. 10-1]. Daniels is an African-American and was approximately 60 years old

when she filed the EEOC charge. See Am. Compl. fl 2, 6. On January 24, 2018, the EEOC issued

Daniels aright to sue letter. See id at 114; [D.E. 10-2]. This suit followed. See [D.E. 1].

       In her amended complaint, Daniels alleges: (1) she asked the City for "additional support

and supplies," including an iPad, but the City denied her requests; (2) she asked the City for

"additional employees to serve as support for her job duties," but the City denied her requests; (3)

the City denied her ''the opportunity to attend any employment[-]related training''; (4) the City

reduced the paygrade of Community Relations Officers, which, in~ decreased Daniels' spay; (5)

the City did not allow Daniels to use accrued sick leave; (6) the City did not allow Daniels to receive

overtime pay; and (7) the City did not address Daniels's formal complaint filed on June 20, 2016,

concerning a dispute with a co-worker Gwendolyn Turnage ("Turnage"). Am. Compl. fl 10-12.

       As for the alleged denial oftraining, Daniels states that the City denied her requests to attend

STARandChamberofCommerceleadershiptraining. SeeDanielsDep. [D.E. 45-1] 26-28. As for

Daniels's use of sick leave, the City does not allow ''nonexempt employees" to use "flex time to

'offset' sick hours," or stated differently, "employees are not allowed to swap flex hours and sick

hours." Jones Aff. [D.E. 45-12]; see Am. Compl. 1 14. As for Daniels's assertions concerning

overtime pay, Daniels states that she received "flex time," not overtime pay, for any hours she

                                                  2
workedinexcessof40hoursperweek. SeeDanielsDep. [D.E. 4S-1] 26-28; see Am. Compl. ,r 14.

As for the City's investigation of Daniels' s complaint concerning Turnage, Daniels asserts that the

City ''took statements from employees related to Tornage's complaint," but failed to investigate.

Am. Compl. ,r 1S. For each assertion, Daniels alleges that the City treated younger, non-African.-

American employees more favorably. See id. at ft 10-12, 17.

       Daniels alleges: (1) age discrimination in violation of 29 U.S.C. § 601, et~; (2) race

discriminationinviolationof42U.S.C. §2000e,et~and42U.S.C. § 1981.2 Seeid.atftl6-28.

                                                 II.

       Summary judgment is appropriate when, after reviewing the record as a whole, the court

determines that no genuine issue of material fact exists and the moving party is entitled to judgment

as a matter oflaw. See Fed. R. Civ. P. 56(a); Scott v. Harris, SSO U.S. 372, 378 (2007); Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986). The party seeking ,mmmary judgment must

initially demonstrate the absence .of a genuine issue of material fact or the absence of evidence to

support the nonmoving party's case. See Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). Once

the moving party has met its burden, the nonmoving party may not rest on the allegations or denials

in its pleading, see Anderson, 477 U.S. at 248-49, but ''must come forward with specific facts

showing that there is a genuine issue for trial." Matsushita Blee. Indus. Co. v. Zenith Radio Corp.,

47S U.S. S74, S87 (1986) (emphasis and quotation omitted). A trial court reviewing a motion for

summary judgment should determine whether a genuine issue of material fact exists for trial. See




       2
           Daniels alleges race discrimination claims under Title VII and 42 U.S.C. § 1981,
respectively. See Am. Compl. ft 21-28. Because the analysis under both statutes is the same, the
court analyzes the respective Title VII and section 1981 claims together. See, e.g., Love-Lane v.
Martin, 3S5 F .3d 766, 786 (4th Cir. 2004); Bryant v. Aiken Reg'l Med. Ctrs. Inc., 333 F .3d S36, 545
n.3 (4th Cir. 2003).

                                                 3
Anderson, 477 U.S. at 249. In manng this determination, the court must view the evidence and the

inferences drawn therefrom in the light most favorable to the nonmovingparty. See Harris, 550 U.S.

at 378.

          A genuine issue ofmaterial fact exists ifthere is sufficient evidence favoring the nonmoving

party for a jury to return a verdict for that party. See Anderson, 477 U.S. at 249. "The mere

existence of a scintilla of evidence in support ofplaintiff's position [is] insufficient ...." Id. at 252;

, see Beale v. Hardy, 769 F.2d 213,214 (4th Cir. 1985) ("The nonmoving party, however, cannot

create a genuine issue of material fact through mere speculation or the building of one inference

upon another."). Only factual disputes that affect the outcome under substantive law properly

preclude summary judgment. See Anderson, 477 U.S. at 248.

                                                   A.

          The ADEA prohibits an employer from "fail[ing] or refus[ing] to hire or to discharge any

individual or otherwise discriminate against any individual with respect to [her] compensation,

terms, conditions, or privileges of employment, because of such individual's age." 29 U.S.C. §

623(a)(l ). A plaintiff may establish an ADEA claim in two ways. First, an employee may produce

direct evidence showing that an employer's conduct was motivated by age discrimination. See,~

Grossv. FBLFin. Servs.,Inc., 557U.S. 167, 177-78 (2009); Westmoreland v. TWCAdmin. LLC,

924 F.3d 718, 725 (4th Cir. 2019); Mereish v. Walker, 359 F.3d 330,334 (4th Cir. 2004).3 Second,

an employee may proceed under the burden-shifting framework in McDonnell Douglas Corp. v.

Green, 411 U.S. 792, 802--03 (1973). See Westmoreland, 924 F.3d at 725-26; Mereish, 359 F.3d


          3
         Daniels argues .that the "actions" of ''management'' are direct evidence of discrimination.
[D.E. 43] 2. Daniels does not elaborate, and the record does not contain any direct evidence of age
discrimination. Accordingly, the court analyzes Daniels's claims under the McDonnell Douglas
framework.

                                                    4
at 334; Smith v. Flax, 618 F.2d 1062, 1066--67 (4th Cir. 1980).

       The McDonnell Douglas framework includes three steps: "(1) the plaintiff must first

establish a primafacie case ofemployment discrimination or retaliation; (2) the burden ofproduction

then shifts to the employer to articulate anon-discriminatory or non-retaliatory reason for the adverse

action; (3) the burden then shifts back to the plaintiff to prove by a preponderance of the evidence

that the stated reason for the adverse employment action is a pretext and that the true reason is

discriminatory or retaliatory." Guessous v. Fairview Prop. Investments, LLC, 828 F.3d 208,216

(4th Cir. 2016). The McDonnell Douglas framework applies to age discrimination claims under the

ADEA. See,    ~    Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 141-42; (2000);

O'Connor v. Consol. Coin Caterers Com.. 517 U.S. 308, 310--13 (1996); Westmoreland, 924 F.3d

at 725; Laber v. Harvey. 438 F.3d 404,430 (4th Cir. 2006) (en bane).

       If the plaintiff establishes a prima facie case, the burden shifts to the defendant to produce

evidence that the adverse employment action was ''for a legitimate, nondiscriminatory reason." Tex.

Dg,'t of Cmty. Affairs v. Burdine, 450 U.S. 248, 254 (1981 ). This burden is one ofproduction, not

persuasion. See St. Mary's Honor Ctr. v. Hicks, 509 U.S. 502, 509-11 (1993); Westmoreland, 924

F.3d at 725. Ifthe defendant offers admissible evidence sufficient to meet its burden ofproduction,

''the burden shifts back to the plaintiff to prove by a preponderance of the evidence that the

employer's stated reasons were not its true reasons, but were a pretext for discrimination." Hill v.

Lockheed Martin Logistics Mgmt., Inc., 354 F.3d 277, 285 (4th Cir. 2004) (en bane) (quotation

omitted), abrogated on other grounds by Univ. of Tex. Sw. Med. Ctr. v. Nassar, 133 S. Ct. 2517,

2533 (2013); see, e_,g._, Reeves, 530U.S. at 143; Westmoreland, 924F.3dat 726; Kingv. Rumsfeld,

328 F.3d 145, 150--54 (4th Cir. 2003). A plaintiff can do so by showing that the employer's

"explanation is unworthy of credence or by offering other forms of circumstantial evidence

                                                  5
sufficiently probative of [illegal] discrimination." Mereisb, 359 F.3d at 336 (quotation omitted); see

Reeves, 530 U.S. at 147.

       To establish a prima facie case of disparate treatment under the ADEA, a plaintiffmust show

that (1) she was a member of the protected class, i.e., "individuals who are at least 40 years of age,"

29 U.S.C. § 63l(a); (2) she was meeting her employer's legitimate expectations at the time of the

adverse employment action; (3) the employer took adverse employment action against her; and

(4) the employer took that adverse employment action under circumstances giving rise to an

inference of age discrimination. See O'Connor, 517 U.S. at 310-13; Hill, 354 F.3d at 285; Howard

v. College of the Albemarle, 262 F. Supp. 3d 322, 335 (E.D.N.C. 2017), aff'd, 697 F. App'x. 257

(4th Cir. 2017) (per curiam)(unpublished); Wood v. Town ofWarsaw, 914 F. Supp. 2d 735, 739-40

(E.D.N.C. 2012).

        The City contends that Daniels has failed to prove her prima facie case because the City never

took adverse employment action against Daniels. See [D.E. 38] 11-14. Daniels responds that the

City took adverse employment action by ''placing the Community Relations Officer position in a

lower pay grade" resulting in a decrease in Daniels's pay and benefits, by making Daniels record

hours that she worked outside of norm.al business hours as sick leave and not ''flex time," by not

allowing Daniels to participate in training programs related to her work, by not investigating

Daniels's complaint against her co-worker Turnage, by denying Daniels's requests to hire support

staff, by not allowing Daniels to use "flex time" for "sick leave," and by not providing her with

requested supplies including, inter alia, an iPad. [D.E. 43] 2-8 (emphasis omitted).4


       4
         In her response, Daniels asserts that two employees in the City Manager's Office sexually
assaulted her during the course of the City's investigation into Daniels's complaint. See [D.E. 43]
5-6. This allegation is not in Daniels's complaint. Daniels cannot use summary-judgment briefing
to amend her complaint. See Wahl v. Charleston Area Med. Ctr., Inc., 562 F.3d 599,617 (4th.Cir.

                                                  6
       Adverse employment actions "constituteD a significant change in employment status, such

as hiring, firing, failing to promote, reassignment with significantly different responsibilities, or a

decision causing a significant change in benefits." Burlington Indus. v. Ellerth, S24 U.S. 742, 761

(1998); see,~ Hoyle v. Freightliner, LLC, 6S0 F.3d 321, 337 (4th Cir. 2011); Boney v. Trustees

of Cape Fear Comm. Coll., 366 F. Supp. 3d 7S6, 763-64 (E.D.N.C. 2019). The ADEA does not

redress trivial harms. See Ellerth, S42 U.S. at 761; Adams v. Arundel Czy. Pub. Sch., 789 F .3d 422,
                                   I



431 (4th Cir. 201S); Boney, 366 F. Supp. 3d at 763-64.

       Even assuming that Daniels's allegations concerning the City's actions are true, the City's

alleged trivial actions are not adverse employment action. See Burlington N. & Santa Fe Ry. Co.

v. White, S48 U.S. S3, 60-69 (2006); Dafau v. Price, 703 F. App'x 164, 166 (4th Cir. 2017) (per

curiam) (unpublished); Adams, 789 F.3d at 431; Boney. 366 F. Supp. 3d at 763--6S. Moreover,

Daniels' s testimony defeats her arguments. Daniels admits that the City hired additional employees

to assist Daniels. See Daniels Dep. [D.E. 38-1] 6-8. Daniels admits that the City provided her with

a computer and a laptop, and that an iPad was not necessary for Daniels to do her assigned job at

City meetings. See id. at 3-S, 27. Daniels does not recall any City employee denying her requests

to attend training. See id. at 28-29. Daniels admits that the City did not lower her salary. See id.

at 3S. Daniels admits that she has used her sick leave while employed with the City. See id. at

S2-S3. Daniels admits that the City investigated her complaint against Turnage. See id. at S3-S4.

Accordingly, Daniels's testimony confirms that the City's alleged actions are not adverse

employment actions. See Ellerth, S24 U.S. at 761; Dafau, 704 F. App'x at 166; Adams, 789 F.3d




2009); Cloaninger ex rel. Cloaninger v. McDevitt, SSS F.3d 324, 336 (4th Cir. 2009); Hexion
Specialty Chems., Inc. v. Oak-Bark ColJ> .• No. 7:09-CV-10S-D, 2011 WL 4S27382, at *7-10
(E.D.N.C. Sept. 28, 2011) (unpublished). Thus, the court declines to address the allegation.

                                                  7
at 431; Boney, 366 F. Supp. 3d at 763--65. Thus, Daniels has not met the third element of her prima

facie case, and her ADEA claim fails.

       Alternatively, even viewing the evidence in a light most favorable to Daniels, Daniels

provides no evidence for her claim that the City discriminated against her based on her age. See,

~    O'Connor, 517 U.S. 311-13. Daniels admits that she did not know the age of any employee

who she claimed the City treated more favorably. See Daniels Dep. [D.E. 38-1] 12-13, 20-22,

30-31, 33, 43--45. Moreover, Daniels's statements concerning the age of City employees are

speculative. See id.; Matsushim, 475 U.S. at 586 ("When the moving party has carried its burden

under Rule 56(c), its opponent must do more than simply show that there is some metaphysical doubt

as to the material facts." (footnote omitted)); Hux v. Cicy: of Newport News, 451 F.3d 311, 315 (4th

Cir. 2006); Thompson v. Potomac Blee. Power Co., 312 F.3d 645,649 (4th Cir. 2002); JKC Holding

Co. LLC v. Wash. Sports Ventures, Inc., 264 F.3d 459,465 (4th Cir. 2001). Thus, the court grants

summary judgment to the City concerning Daniels's ADEA claim.

                                                B.
       Title VII prohibits an employer from taking adverse employment action against an employee

"because of such individual's race." 42 U.S.C. § 2000e-2(a)(l). A plaintiff may establish a Title

VII or section 1981 violation in two ways. First, a plaintiff can show through direct evidence that

racial discrimination motivated an employer's adverse employment action. See, ~ Diamond v.

Colonial Life & Accident Ins. Co., 416 F.3d 310, 318 (4th Cir. 2005). If a plaintiff lacks direct

evidence (as in this case), a plaintiffcan alternatively proceed under the McDonnell Douglas burden-

shifting framework. See Hill, 354 F.3d at 284--85.

       To establish a prima facie case under the Title VII and section 1981, a plaintiff must show:

(1) she is a member of a protected class; (2) she was meeting her employer's legitimate expectations

                                                 8
for employment at the time ofthe adverse employment action; (3) she suffered adverse employment

action; and (4) different treatment from similarly situated employees outside of her protected class.

See Coleman v.Md. Court ofAppeals, 626F.3d 187,190 (4thCir.2010),aff'd, 566U.S. 30 (2012);

White v. BFI Waste Servs., LLC, 375 F.3d 288, 295 (4th Cir. 2004); Holland v. Washington Homes,

Inc., 487F.3d208, 214 (4th Cir. 2007); King, 328 F.3dat 149; Dugan v. Albermarle en,. Sch. Bd.,

293 F.3d 716, 720-21 (4th Cir. 2002).

       Daniels makes the same arguments concerning race discrimination under Title VIl and

section 1981 that she made concerning age discrimination under the ADEA. The arguments fare no

better. As discussed, even viewing the evidence in the light most favorable to Daniels, the City did

not take adverse employment action against her. See Adams, 789 F.3d at 431; James v. Booz-Allen

Hamilton.Inc., 368F.3d371, 376-77 (4th Cir. 2004); Holleyv.N.C. Dep'tofAdmin., 846F. Supp.

2d 416, 442-44 (E.D.N.C. 2012). Alternatively, even viewing the evidence in alight most favorable

to Daniels, no rational jury could find that the City discriminated against her based on her race. See

Anderson., 477 U.S. at 249; Holley, 846 F. Supp. 2d at 432-41. Accordingly, the court grants

summary judgement to the City concerning Daniels's Title VIl and section 1981 claims.

                                                 m.
       Insum, the court GRANTS defendant's motion for summaryjudgment [D.E. 37]. Defendant

may file a motion for costs in accordance with the Federal Rules of Civil Procedure and this court's

local rules. The clerk shall close the case.

        SO ORDERED. This ....8.... day of April 2020.


                                                         JSC.DEVERID
                                                         United States District Judge



                                                  9
